DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I. Claims 1-8, drawn to an interconnect transceiver;
Invention II. Claims 9-13, drawn to a different interconnect transceiver; and
Invention III. Claims 14-21, drawn to a method of operation that is different than the method of operation of Inventions I and II.

Election of one of the following Species is also required:
Species A: FIGS. 2-4; and
Species B: FIG. 7

As a result, Applicant may select one of the following groups of claims:
claims 1-8, Invention I, Species A;
claims 9-11: Invention II, Species A;
claims 9, 10, 12, and 13: Invention II, Species B;
claims 14-18, 20, and 21: Invention III, Species A; and 
claims 14, 15, and 18-21: Invention III, Species B

Restriction Requirement
Several grounds for the restriction requirement appear to apply and, in the interests of compact prosecution, each is set forth below.  The inventions are independent or distinct, each from the other because:

Inventions I and II – Distinct Products.
Inventions I and II are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, Invention I requires a switch (see claim 1) while Invention II does not requires a switch (see claim 9).  Furthermore, Invention I requires an electrical switch (see claim 1). while Invention II can be made and operated with an optical switch (see claim 13).  These different embodiments using electrical and optical switches, and the other differences that come with embodiments using different kinds of switches, are illustrated in FIGS. 2 and 7.  Also, because a switch is not required in Invention II, there must be some other structures to control the flow of signals which is not recited in Invention I (because Invention I uses the switch) or the flow of signals as recited in claim 1 (Invention I) is entirely absent from claim 9 (Invention II).   Furthermore, claim 9 (Invention II) requires more functionality of the transceiver engine and controller (and thereby more corresponding structural limitations) than is required for the transceiver engine and controller in claim 1 (Invention I).  Compare the last three paragraphs of claim 9 (Invention II) with the transceiver engine and controller elements of claim 1 (Invention I)
Furthermore, there is nothing of record to show them to be obvious variants.  

Inventions I and II – Combination and Subcombination.
For the purposes of this analysis, Invention II is considered the subcombination because it does not require a switch, while Invention I does require a switch.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because Invention I does not require the functionality of the transceiver engine and controller (and thereby does not require the structural limitations corresponding to that additional functionality) in Invention II.  Compare the last three paragraphs of Invention II with the transceiver engine and controller elements of Invention I
The subcombination has separate utility such as in the embodiment of FIG. 7 using an optical switch (and the associated structure) rather than the embodiment of FIG. 2 using the electrical switch.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 

Inventions I and III – Process and apparatus for its Practice.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process of claim 14 (Invention III) does not require switching between a first and second state of Invention I (see claim 1, last paragraph).  Therefore, the process can be practiced by another and materially different apparatus, such as an apparatus that does not include the switch and associated structure of claim 1 (Invention I).  Similarly, the apparatus can be used to practice a materially different process (e.g., a process that includes steps corresponding to the last paragraph of claim 1).  
Also, Invention III requires functionality of the transceiver engine and the controller (e.g., see the last two paragraphs of claim 14) that is not required in claim 1 of Invention I.  Therefore, the process can be practiced by another and materially different apparatus, such as an apparatus that includes a transceiver engine and controller programmed for this functionality but which is absent from claim 1 of Invention I.  Similarly, the apparatus can be used to practice a materially different process (e.g., a process that does not include the last two paragraphs of claim 14).  
Inventions I and III – Product and Process of Using.
Inventions I and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
See the discussion of the “Process and apparatus for its Practice” for Inventions I and III above.

Inventions II and III – Process and apparatus for its Practice.
Inventions II and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  
In this case, the process of claim 14 (Invention III) does not require the transceiver engine to operate in the first mode as required in Invention II (see claim 9, second to last paragraph).   Therefore, the process can be practiced by another and materially different apparatus, such as an apparatus in which the transceiver operates in the first mode as recited in claim 9 (Invention II).  Similarly, the apparatus can be used to practice a materially different process (e.g., a process that includes steps corresponding to the transceiver engine operating in the first mode as recited in claim 9.  


Inventions II and III – Product and Process of Using.
Inventions II and III are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  
See the discussion of the “Process and apparatus for its Practice” for Inventions II and III above.

Search Burden
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter; 
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries based on the different combinations of elements in the different Inventions, as discussed above);
the prior art applicable to one invention would not likely be applicable to another invention (based on the different combinations of elements in the different Inventions, as discussed above); 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (based on the different combinations of elements in the different Inventions, as discussed above).  Also, Inventions II and III do not require switching, while the taught embodiments (see FIGS. 2 and 7) require the use of switches.  In contrast, Invention I requires a switch.  As a result, there may be issues related to the scope of the claims in Inventions I and II that are not present in Invention I.  Similarly, there are significant different between Inventions II and III (see the discussions above), so that there may also be different non-prior art issues between Inventions II and III.  Due to time constraints on the preparation of a Restriction Requirement, the Examiner cannot investigate these issues more closely at this time.

Election Required with Reply.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

SPECIES.
This application contains claims directed to the following patentably distinct species:
Species A: FIGS. 2-4; and
Species B: FIG. 7
The species are independent or distinct because Species A requires an electrical switch and other associated structure (see FIGS. 2-4), while Species B requires an optical switch and different associated structure (see FIG. 7).  The switches and associated structure of one species are not present in the other species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

Search Burden
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter (e.g, the use of different switches, electrical and optical, in the different species, and the differences in the other structure of the species due to the different types of switches); 
the inventions require a different field of search (for example, searching different electronic resources, or employing different search queries based on the different combinations of elements in the different Species, as discussed above);
the prior art applicable to one invention would not likely be applicable to another invention (based on the different combinations of elements in the different Inventions, as discussed above); 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph (based on the different combinations of elements in the different Inventions, as discussed above).  

Election Required with Reply.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Joint Inventorship.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Possible Rejoinder.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/            Primary Examiner, Art Unit 2636